COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Terrell William Proctor dba T. W. Proctor and Associates and
                            PRECO v. Quality Signs, Inc.

Appellate case number:      01-15-00861-CV

Trial court case number:    2013-38503

Trial court:                80th District Court of Harris County

       The brief of appellee, Quality Signs, Inc., initially was due to be filed in this Court
on October 6, 2016. See TEX. R. APP. P. 38.6(b). On October 5, 2016, the court granted
appellee’s motion for an extension of time and extended the time to file the brief to
December 5, 2016. See id. 38.6(d). Appellee has filed a second motion for an extension,
requesting an additional sixty days to file its brief. But see id. 10.5(b)(1)(C) (providing
motion to extend time must state “the facts relied on to reasonably explain the need for an
extension”). The motion is granted. Appellee’s brief is due to be filed with this Court
no later than February 3, 2017. No further extensions will be granted.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually        Acting for the Court

Date: December 13, 2016